DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 2/1/2021.
Claims 1-20 are pending. Claims 1 and 20 are independent.


In response to applicant's telephone inquiry of 3/15/2022 regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
The reference Fothergill (US2017/0315996) was not correctly cited in the last Office action.  The correct citation is shown on the attached PTO-892.
A corrected copy of the last Office Action is enclosed.



Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 4, 6, 7, 8, and 10 are objected.
Claim 4 is dependent on claim 2 and is separated by claim 3 which is dependent on claim 1.

Claim 7 is dependent on claim 3 and is separated by claim 6 which is dependent on claim 2.
Claim 8 is dependent on claim 4 and is separated by claim 7 which is dependent on claim 3.
Claim 10 is dependent on claim 2 and is separated by claim 9 which is dependent on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fothergill (US2017/0315996) in view of Bezzubtseva (US2018/0039911).

In regards to claim 1, Fothergill substantially discloses an information processing apparatus comprising: 
a processor (Fothergill para[0011]) configured to, 
 (Fothergill para[0031], classifies target document by comparing key terms in target document to terms in document set).  
Fothergill does not explicitly disclose extract significant terms from classification-criterion terms on a basis of degrees of significance of the classification-criterion terms relative to target-document terms, the classification- criterion terms being included in the at least one classification criterion.
However Bezzubtseva substantially discloses extract significant terms from classification-criterion terms on a basis of degrees of significance of the classification-criterion terms relative to target-document terms, the classification- criterion terms being included in the at least one classification criterion (Bezzubtseva para[0089]-[0090], extracts significant terms from classification criterion(training document) based on degree of relevance).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 2, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the processor is configured to extract, as the significant terms, classification- criterion terms having a degree of significance equal to or greater than a predetermined threshold (Bezzubtseva para[0089]-[0090]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature (Bezzubtseva para[0006]).

In regards to claim 3, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the processor is configured to extract, as the significant terms, classification- criterion terms sequentially in a descending order of the degree of significance (Bezzubtseva para[0089]-[0090]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 4, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 2, wherein the processor is configured to extract, as the significant terms, classification- criterion terms sequentially in a descending order of the degree of significance (Bezzubtseva para[0089]-[0090]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 5, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the processor is configured to Bezzubtseva para[0073]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 6, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 2, wherein the processor is configured to derive the degrees of significance by using a source-target attention mechanism for the target document and the at least one classification criterion (Bezzubtseva para[0073]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 7, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 3, wherein the processor is configured to derive the degrees of significance by using a source-target attention mechanism for the target document and the at least one classification criterion (Bezzubtseva para[0073]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature (Bezzubtseva para[0006]).

In regards to claim 8, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 4, wherein the processor is configured to derive the degrees of significance by using a source-target attention mechanism for the target document and the at least one classification criterion (Bezzubtseva para[0073]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 9, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the at least one classification criterion comprises a plurality of classification criteria, and 
wherein the processor is configured to 
derive the degrees of significance by using each of the plurality of classification criteria as a target (Bezzubtseva para[0073]), and 
extract the significant terms by using each of the plurality of classification criteria as a target (Bezzubtseva para[0089]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature (Bezzubtseva para[0006]).

In regards to claim 10, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 2, wherein the at least one classification criterion comprises a plurality of classification criteria (Bezzubtseva para[0073]), and 
wherein the processor is configured to 
derive the degrees of significance by using each of the plurality of classification criteria as a target (Bezzubtseva para[0073]), and 
extract the significant terms by using each of the plurality of classification criteria as a target (Bezzubtseva para[0089]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 11, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 9, wherein the processor is configured to 
use the extracted significant terms to estimate, for each of the plurality of classification criteria, a probability of correspondence between the target document and a document indicated by the classification criterion (Fothergill para[0024]), and 
select from the plurality of classification criteria corresponding to the documents in a descending order of probability estimated in the past, and apply the selected classification criteria Fothergill para[0020]).  

In regards to claim 12, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 9, wherein the processor is configured to 
use the extracted significant terms to estimate, for each of the plurality of classification criteria, a probability of correspondence between the target document and a document indicated by the classification criterion (Fothergill para[0030]), 
present the classification criteria corresponding to the documents in a descending order of probability estimated in the past (Fothergill para[0024]), and 
receive selection of a classification criterion which is to be applied to an estimation system including deriving the degree of significance, extraction of the significant terms, and estimation of the probability, the selection being made in accordance with the presentation (Fothergill para[0030]).  

In regards to claim 13, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 9, wherein the processor is configured to 
use the extracted significant terms to estimate, for each of the plurality of classification criteria, a probability of correspondence between the target document and a document indicated by the classification criterion (Fothergill para[0026]), 
Fothergill para[0025]), and 
select from the plurality of classification criteria corresponding to the documents in a descending order of target document count, and use the selected classification criteria sequentially as a target of estimation performed by the estimation system, the target document count indicating a count of target documents used in the training (Fothergill para[0028]).  

In regards to claim 14, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 9, wherein the processor is configured to use the extracted significant terms to estimate, for each of the plurality of classification criteria, a probability of correspondence between the target document and a document indicated by the classification criterion, and present, to a user, the classification criteria in a descending order of probability (Fothergill para[0020]).  

In regards to claim 15, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the processor is configured to generate a summary sentence of the at least one classification criterion by using the extracted significant terms (Fothergill para[0030]).  

In regards to claim 16, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 15, wherein the processor is configured to Fothergill para[0030]).  

In regards to claim 17, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 1, wherein the processor is configured to present the extracted significant terms (Fothergill para[0024]).  

In regards to claim 18, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 17, wherein the processor is configured to present the significant terms and the degrees of significance for the significant terms (Bezzubtseva para[0073]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the document classification method of Fothergill with the feature selection method of Bezzubtseva in order to increase the precision of text classification (Bezzubtseva para[0006]).

In regards to claim 19, Fothergill as modified by Bezzubtseva substantially discloses the information processing apparatus according to Claim 17, wherein the processor is configured to present the significant terms along with the corresponding at least one classification criterion (Fothergill para[0028]).  

Claim 20 recites substantially similar limitations to claim 1. Thus claim 20 is rejected along the same rationale as claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al. (US2009/0326947) teaches recognizing criterions in target digital media.
Ji et al. (US 7,395,256) teaches extracting terms from documents for classification.
Buitelaar et al. (US2009/0313243) teaches weighting terms in domain corpus with a relevance score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178